 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
     TONY R. LEWIS,                                       Case No. 1:17-cv-01064-DAD-EPG (PC)
11
                   Plaintiff,                             ORDER RESETTING INITIAL
12                                                        SCHEDULING CONFERENCE GIVEN
           v.                                             PLAINTIFF’S FAILURE TO APPEAR AT
13                                                        COURT SCHEDULED CONFERENCE
14   O. DELGADO, et al.,                                  ORDER REQUIRING PLAINTIFF TO
15                                                        COMPLY WITH COURT’S ORDER
                   Defendants.                            REQUIRING SCHEDULING
16                                                        CONFERENCE STATEMENT AND
                                                          INITIAL DISCLOSURES
17
                                                          ORDER REQUIRING DEFENDANTS TO
18                                                        SUPPLEMENT INITIAL DISCLOSURES
19                                                        ORDER DIRECTING CLERK TO SEND
                                                          PLAINTIFF A COPY OF ECF NO. 22, AND
20                                                        A COPY OF THIS ORDER TO SENIOR
                                                          ASSISTANT ATTORNEY GENERAL
21                                                        MONICA ANDERSON, THE WARDEN OF
                                                          PELICAN BAY STATE PRISON, AND THE
22                                                        LITIGATION COORDINATOR FOR
                                                          PELICAN BAY STATE PRISON
23
24          Plaintiff, Tony R. Lewis, is a state prisoner proceeding pro se and in forma pauperis in
25   this this civil rights action filed pursuant to 42 U.S.C. § 1983. He is currently confined at the
26   Pelican Bay State Prison in Crescent City, California.
27          As described below, Plaintiff failed to appear at a telephonic initial scheduling
28   conference despite notice to Plaintiff and the institution.


                                                      1
 1           Given that Plaintiff had recently moved institutions, and that defense counsel notified
 2   the institution of this conference shortly before the conference, the Court will not consider

 3   sanctions for Plaintiff’s failure to appear at this time. However, the Court reminds all

 4   concerned of Plaintiff’s right to access the courts and the importance of making Plaintiff

 5   available for court appearances.

 6           Accordingly, the Court will reset the initial scheduling conference for to January 15,

 7   2019, at 9:30 AM, in Courtroom 10 (EPG) before Magistrate Judge Erica P. Grosjean. To

 8   appear telephonically, each party is to use the following dial-in number and passcode: Dial-in

 9   number 1-888-251-2909; Passcode 1024453.

10           Additionally, the Court requires certain filings by the parties in advance of the

11   conference, as set forth below.

12           I.      Background

13           On August 29, 2018, the Court entered an order setting an initial scheduling conference

14   in this case for December 10, 2018, at 3:00 p.m. (ECF No. 22.) The order stated:

15
                     An Initial Scheduling Conference will be held on December 10,
16                   2018, at 3:00 PM. Parties have leave to appear by phone. To
                     join the conference, each party is directed to call the toll-free
17                   number (888) 251−2909 and use Access Code 1024453.

18                   ....

19                   Plaintiff shall make arrangements with staff at his or her
                     institution of confinement for his or her attendance at the
20                   mandatory telephonic Initial Scheduling Conference. Plaintiff’s
                     institution of confinement shall make Plaintiff available for the
21                   conference at the date and time indicated above. To the extent
                     possible, defense counsel shall confirm with Plaintiff’s institution
22                   of confinement that arrangements have been made for Plaintiff’s
                     attendance prior to the conference.
23
24   (Id. at 3 (emphasis in original).)
25           The Court attempted to hold the conference on the date and time ordered. The
26   undersigned Judge and her court staff were present. Defense counsel, Mina Choi, appeared on
27   behalf of Defendants. However, Plaintiff failed to appear. After waiting approximately ten
28   minutes, the Court had to continue the conference due to Plaintiff’s failure to appear.


                                                      2
 1          Ms. Choi informed the Court that prior to the Conference, she contacted Plaintiff’s
 2   institution of confinement, Pelican Bay, regarding Plaintiff’s attendance at the Conference. She

 3   indicated that Plaintiff’s institution had agreed to make Plaintiff available for the court

 4   conference. She did not know why Plaintiff failed to appear at the conference.

 5          In addition, both Plaintiff and Defendants have failed to fully comply with the Court’s

 6   order setting an initial scheduling conference, in which the Court also required the parties to

 7   make initial disclosures that include certain information and file scheduling conference

 8   statements. (ECF No. 22.)

 9          Specifically, Plaintiff failed to file any scheduling conference statement, which was

10   required at least two weeks in advance of the December 10, 2018, date set for the initial

11   scheduling conference. (ECF No. 22 at 4.) In addition, Defendants claim that although Plaintiff

12   served Defendants with a document titled “Plaintiff[‘]s First Request for Production of

13   Documents and Initial Disclosure,” this document does not provide a list of potential witnesses,

14   individuals with discoverable information, or a list of documentary evidence regarding the

15   event(s) at issue in the Complaint, all of which Plaintiff is required to disclose under the

16   Court’s order. (ECF No. 22; ECF No. 23 at 3.)

17          As to Defendants, although Defendants filed an initial scheduling conference statement,

18   Defendants failed to include a response indicating “[w]hether documents were generated in

19   connection with any investigation related to the event(s) at issue in the Complaint or the

20   processing of Plaintiff's grievance(s), and if there were, whether those documents are subject to

21   any claims of privilege.” (ECF No. 22 at 4 (footnote omitted); see ECF No. 23.)

22          II.      Order

23          Accordingly,

24          1. The telephonic Initial Scheduling Conference is continued to January 15, 2019, at

25                9:30 AM, in Courtroom 10 (EPG) before Magistrate Judge Erica P. Grosjean. To

26                appear telephonically, each party is to use the following dial-in number and

27                passcode: Dial-in number 1-888-251-2909; Passcode 1024453.

28          2. Plaintiff shall make arrangements with staff at his institution of confinement for his


                                                      3
 1              attendance at the conference.
 2        3. Plaintiff's institution of confinement is hereby ordered to make Plaintiff available

 3              for the conference at the date and time indicated above.

 4        4. Prior to the conference, defense counsel shall confirm with Plaintiff's institution of

 5              confinement that arrangements have been made for Plaintiff's attendance.

 6        5. Plaintiff is directed to file a scheduling conference statement and provide complete

 7              initial disclosures as required by the Court’s order setting initial scheduling

 8              conference (ECF No. 22), no later than January 4, 2019.

 9        6. The Clerk of the Court shall serve Plaintiff with a copy of the Court’s order, ECF

10              No. 22, on Plaintiff at his current address.

11        7. Defendants are directed to file a supplement to their scheduling conference

12              statement, no later than January 4, 2018, to provide a response indicating

13              “[w]hether documents were generated in connection with any investigation related

14              to the event(s) at issue in the Complaint or the processing of Plaintiff's grievance(s),

15              and if there were, whether those documents are subject to any claims of privilege.”

16              (ECF No. 22 at 4.)

17        8. The Clerk of Court is respectfully directed to serve a copy of this order and ECF

18              No. 22 on:

19                 a. Supervising Deputy Attorney General Monica Anderson;

20                 b. The Warden of Pelican Bay State Prison; and

21                 c. The Litigation Coordinator for Pelican Bay State Prison.

22
     IT IS SO ORDERED.
23
24     Dated:     December 12, 2018                            /s/
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28


                                                      4
